Citation Nr: 0033051	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from January 1966 
to November 1968 and from November 1969 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the benefits sought on appeal.

In October 1997, the veteran applied for a TDIU, alleging 
that his service-connected PTSD prevented him from being 
gainfully employed.  The veteran's PTSD, the only service-
connected disability has been rated at 70 percent since March 
1990.   In a December 1997 rating decision, the RO denied the 
veteran's claim for a TDIU.  In a March 1998 rating decision, 
the RO continued the veteran's 70 percent rating for PTSD and 
denied service connection for a panic disorder with 
agoraphobia.  As the United States Court of Appeals for 
Veterans Claims (known as the United states Court of Veterans 
Appeals before March 1. 1999 (Court)) held that a TDIU claim 
predicated on a particular service-connected condition is 
"inextricably intertwined" with a rating increase claim 
regarding the same condition, the Board construes the 
veteran's October 1997 TDIU claim as a claim for an increased 
rating for PTSD.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994).  The veteran perfected appeals for all three issues: 
TDIU, increased rating for PTSD, and service connection for a 
panic disorder with agoraphobia.  In an April 2000, VA Form 
21-4138, the veteran withdrew his appeal on the issue of 
service connection for a panic disorder with agoraphobia and 
thus it is not in appellate status.  

The veteran testified at an RO hearing in April 2000.  In a 
January 2000 statement, the veteran requested a BVA 
videoconference hearing if his claim remained denied.  In a 
September 2000 VA Form 21-4138, the veteran withdrew his 
request for a BVA hearing.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
equitable disposition of the claims.

2.  The veteran's chronic PTSD results in total occupational 
and social impairment, due to such symptoms as grossly 
inappropriate behavior and inability to establish and 
maintain effective relationships.

3.  PTSD is the veteran's only service-connected disability.

4.  Medical records and statements show that the veteran's 
PTSD precludes him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased disability 
rating of 100 percent for PTSD are met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.7, 
4.14, 4.16, 4.125-4.130, Diagnostic Code 9411 (2000).

2.  The issue of a total disability rating based on 
individual unemployability (TDIU) is moot.  Vettese v. Brown, 
7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Initially, the Board is satisfied that all relevant facts 
have been properly developed, and no further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C. § 5103A.  Specifically, the 
Board finds that the various VA examination and VA inpatient 
and outpatient reports, which evaluated the status of the 
veteran's disability, are adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In this case, where the veteran's claim for PTSD arose after 
November 7, 1996, the applicable diagnostic criteria are 
those contained in 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  Under this section, a 70 percent disability 
evaluation is warranted for PTSD manifested by occupational 
and social impairment, with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted in cases of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.

The veteran served in Vietnam and participated in various 
combat operations, including the Vietnam counter offensive 
Phase II and the Tet counter offensive.
The veteran's service medical records for his first period of 
active duty are devoid of any complaints, diagnoses of, or 
treatment for a nervous condition.  During his second period 
of active duty, the veteran was seen in November 1972 for a 
violent episode after drinking.  The impression was 
situational psychosis.  The veteran underwent a psychiatric 
evaluation in November and December 1972 and was diagnosed 
with manic depressive psychosis, manic type, and amphetamine 
abuse.  A later evaluation in March 1973, noted that the 
previous diagnosis of manic depressive psychosis was not 
substantiated or confirmed.

Following his second discharge, the veteran had not had a 
steady job that lasted longer than eight months, which was in 
maintenance at a glass factory.  The veteran was diagnosed in 
June 1986 with PTSD. 

A 1987 Social Security Administration (SSA) decision with 
accompanying records established entitlement to SSA 
disability by reason of PTSD and major depressive disorder, 
recurrent episode, with March 1985 set as the start.

In a rating decision issued in January 1987, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from March 1986.  A February 1988 
rating decision awarded a temporary total rating and a 100 
percent schedular rating for hospitalization under 38 C.F.R. 
§ 4.29 from May 1987 through June 1987.  On July 1, 1987, the 
assigned rating returned to 30 percent.  In a June 1988 
rating decision, the RO assigned a 70 percent rating 
effective from February 1988, noting the depth and 
persistence of the veteran's social dysfunction and his 
requirement for treatment every other day as well as 
medication.  A March 1990 rating decision awarded a temporary 
total rating and a 100 percent schedular rating for 
hospitalization under 38 C.F.R. § 4.29 from January 1990 
through February 1990.  On March 1, 1990, the assigned rating 
returned to 70 percent and has remained unchanged since and 
is at issue in this case.

At a January 1998 VA examination, the veteran reported that 
he was depressed all the time and that he still experienced 
symptoms of developing severe withdrawal behavior where he 
stayed home, because he was afraid of going outside, in 
particular going to stores as he had had episodes of having 
panic attacks with bowel dysfunction, diarrhea and heart 
palpitations.  He complained of poor concentration and 
suicidal ideation off and on but no actual attempts.  The 
veteran had not worked since 1980 and was almost housebound.  
His two sons left the house because of a fight with him as 
the veteran had thought they were Vietnamese.   The veteran 
states that he had lost interest in many things and rarely 
visited with his five siblings.  On examination, the veteran 
admitted he had difficulty reading and concentrating.  He had 
difficulty with his series of three and only gave five out of 
seven and was only able to give three digits backwards.  His 
remote memory appeared intact.  His short-term memory was 
minimally impaired.  His mood was depressed and his affect 
was constricted but appropriate.  The veteran had no 
psychotic ideation; suicidal ideation was fleeting.  He 
denied hallucinations.  Judgment and insight was that he was 
afraid of going outside because of his panic attacks, which 
led him to lose control of his bowels.  Diagnoses included 
chronic PTSD, panic disorder with agoraphobia and dysthymia.  
The Global Assessment of Functioning (GAF) score was 44.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994) (DSM-IV) 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126 (2000).
     
VA inpatient and outpatient treatment records from March 1995 
to March 2000and statements from the veteran's VA treating 
psychiatrist, dated February and July 1998, show continuing 
for PTSD symptoms, irritability and anger and GAF scores 
ranging from a low of 40 to a high of 55. In the February 
1998 statement, the VA psychiatrist stated that the veteran 
has remained "clean and sober" since starting the Alcoholics 
Anonymous (AA) program in 1978.  He noted that the veteran 
continued to experience daily reoccurring thoughts about 
Vietnam, suffered from nightmares and insomnia, and avoided 
certain triggers that he had identified over the years.  
Because of his anger and irritability, his wife of over 25 
years described the veteran as "mean and obnoxious," noting 
that she was constantly afraid of how he would interact with 
people; that the veteran had increasingly isolated himself 
over the years and no longer saw friends; that their sons did 
not bring their friends over and avoid "home" as they got 
older; and that due to his insomnia they sleep in separate 
rooms.   Despite the veteran's regular participation in the 
Veterans Outreach Program and compliance with various 
medication trials (which had helped only minimally), he 
continued to experience intrusive and avoidant symptoms 
related to his combat experiences.  The psychiatrist opined 
that the veteran's symptoms had impacted severely on his 
ability to function as a father and as a member of the 
community and had rendered him as unemployable in the work 
force.  In the July 1998 statement, the VA psychiatrist noted 
that the veteran's daily intrusive symptoms from Vietnam 
fueled a constant irritability that under little stress or 
provocation explodes in outbursts of anger or in efforts to 
control his anger, hours of isolation.  He indicated that the 
veteran had difficulty sustaining his concentration on any 
given project and had little tolerances for frustration.  The 
veteran had a long history of difficulty working with others, 
particularly authority figures and to the psychiatrist's 
knowledge the veteran had been unable to sustain any 
meaningful employment since leaving the service.  The 
psychiatrist opined that the veteran was totally disabled and 
unemployable and assigned the veteran a GAF score of 40.

Included with 1998 VA outpatient treatment reports was a 
psychological assessment, which noted that the veteran's 
reported symptoms were consistent with a diagnosis of PTSD, 
and the psychologist opined that an additional diagnosis of 
panic disorder with agoraphobia was not warranted as the 
anxiety symptoms were directly related to the veteran's 
stressors and to feelings of threat and danger.  The other 
reason for avoidance was the veteran's description of not 
wanting to lose control of his anger, which was more likely 
to be related to PTSD than to an anxiety disorder.

In a February 1998 statement, the team leader of the Vet 
Center, a readjustment counseling therapist, indicated that 
the veteran had been receiving readjustment counseling from 
the center since November 1985.  The team leader stated that 
the veteran's symptoms had remained consistent through the 
years and that they had tried many different treatment 
modalities including: individual, couples, and group on an 
outpatient basis and he had also been seen as an inpatient at 
the VA Medical Center (VAMC) in Ann Arbor.  On his 
recommendation, the veteran went inpatient in July 1997 due 
to an increase in his self-harm ideation.  However, he felt 
unable to comply with ward rules and denied his suicidal 
ideation and signed himself out the night of his admission.  
Although several different medications had been tried, the 
veteran reported no significant improvement in his symptoms.  
The team leader stated that the veteran had been one of the 
most severe cases of PTSD that he had seen in twelve years.  
Only minor reductions in issues had been noted, with the 
exception that the veteran had remained alcohol free.  The 
team leader related that the veteran was experiencing sleep 
disturbances (one or two hours of sleep at any one time), 
nightmares, extreme hyperalertness, daytime intrusiveness, 
anxiety, survivor guilt, depression and interpersonal 
difficulties.  The veteran avoided veterans' organizations 
and other military related stimulus and difficulty with 
simple social interactions such as going to the bank or 
shopping.  The veteran was almost completely isolated, except 
for AA meetings, counseling visits, and contact with a couple 
Vietnam veterans, he stayed home.  The team leader noted that 
the veteran was in almost constant conflict with his wife and 
two sons because he closely monitored their activities to 
guard against losing them.  Many times, the veteran's 
interactions bore a close representation to the landing when 
all his men were killed.  The veteran reacted with such 
intensity that it would scare his family.  In 1992, they 
explored the possibility of some type of retraining through 
VA vocational rehabilitation.  Even if it would have been 
successful, the team leader was concerned that the veteran 
would not be able to make the transition into the work 
environment.  He added that he would continue to provide on-
going individual readjustment counseling to the veteran; 
however, based on the severity and longevity of his PTSD 
symptoms, the prognosis for improvement was poor.

In a November 1998 VA examination report, the examiner stated 
that he would address the veteran's mental disorders not 
attributable to PTSD, since PTSD was established in the past.  
At that examination, the veteran complained of being shaky 
and having poor concentration and anger when frustrated.  On 
examination, the veteran was defensive early in the interview 
but became more relaxed when the interview advanced.  His 
speech was coherent and relevant.   The veteran did not 
appear overtly anxious or depressed and was able to 
concentrate without any difficulty.  He was cooperative, even 
when it appeared that he could be frustrated easily if 
contradicted.  The examiner opined that the veteran's 
disability was in part due to his passive/aggressive 
personality, which he exhibited before Vietnam, and that the 
veteran's difficulty adjusting since he left the military had 
been mostly due to his temper and explosive behavior that 
only in part can be attributed to his PTSD.   The diagnoses 
included PTSD and passive/aggressive personality.  The 
veteran's GAF score was estimated at 55.  In a May 1999 
addendum, the examiner stated that his opinion was based on 
the veteran's attitude in the interview and history.  In 
support of the fact, that the veteran had a defective 
personality with passive/aggressive before Vietnam, the 
examiner noted that the veteran had violent behavior prior to 
Vietnam, that the veteran had quit school as soon as it was 
legal and that his mother had to get some psychological help 
for him.

An April 2000 statement from the veteran's mother indicates 
that the reason the veteran saw a psychiatrist once before 
entering service was because she was in the midst of 
divorcing the veteran's father and that that was the only way 
his father would allow her to sign for him to join the 
service.

At an April 2000 hearing, the veteran testified that his PTSD 
was first noticed in 1972 when he was hospitalized in 
Thailand and then Fort Campbell.  He stated that he got 
stressed when store clerks make mistakes and that on a 
typical day, he stayed home and did not get involved.  He 
indicated that for many years he went to the VAMC and the Vet 
Center every week, that he had been in marital counseling 
until they had reached the lifetime limitation under their 
HMO policy.  The veteran reported that he was awarded SSA 
benefits several years before VA started paying him benefits 
for PTSD and that he has not applied for a job since his SSA 
award because he is not allowed to.

A VA field investigation was conducted to document the 
veteran's social and industrial impairment.  The VA 
investigator talked with neighbors, the police chief, and a 
gas station owner/friend.  One neighbor feared contact with 
the veteran and related that the veteran had few friends.  
Most people stayed clear of him because of his quick temper.   
The police chief stated that the town officials were all 
afraid of the veteran and avoided confrontations with him at 
all costs.  He said that he had seen the veteran driving 
around town unshaven and disheveled.  The police chief said 
that the veteran was likely to get angry at any moment at the 
least provocation and that the town remained in hear of him.  
He reported many incidents involving the veteran and a 
neighbor.  The police chief doubted that it was possible for 
the veteran to work because of how easy he was to anger, 
making it impossible for the veteran to deal with people.  As 
far as he knew, the veteran did not belong to any clubs or 
service organizations in the area.  The gas station owner 
considered himself the veteran's only remaining friend.  They 
rode motorcycles together on occasion even though he rarely 
visited the veteran's home any longer.  The gas station owner 
stated that the veteran never worked for him and that it 
would not be possible for him to employ the veteran because 
of the horrible way the veteran acted around people.  He 
related that the veteran had walked out of restaurants at the 
slightest provocation and was generally impossible to predict 
or trust.  The only type of job the veteran might be able to 
work at would require absolutely no contact with people.  
Although the veteran was apparently helping someone replace 
his front walk, he replied that that relationship would last 
only as long as the other man did everything exactly the way 
the veteran wanted it done.  The other neighbor indicated 
that she and the veteran had a falling out a number of years 
ago and that the veteran had been a horrible neighbor since 
then and that he had threatened to "blow off her f[...]ing 
head," which she reported to the police chief.  She no longer 
spoke to the veteran and reported that virtually nobody 
visits the veteran's home.  The neighbor said that the 
veteran treated his wife like a slave and reported that she 
wanted nothing to do with the veteran and was nearly killed 
by him.  If the veteran were employable, he would have to do 
work that involved little or no contact with people.   All of 
those contacted, the investigator concluded clearly indicated 
that the veteran was poorly adjusted socially, was withdrawn 
from friends and neighbors, and was unable to interact with 
people in a satisfactory manner.  It was evident that the 
veteran's ability to obtain and maintain gainful employment 
was severely restricted.  Although no one in the veteran's 
family was interviewed, the information provided strongly 
indicated that the veteran was alienated from at least one of 
his two sons.  Finally, the investigator summed up that there 
was no indication that the veteran's current behavior and 
social dysfunction was projected to be short term, though 
non-compliance with medications was a possible cause of some 
of the veteran's behavioral problems in the last six years.
 
In a May 2000 statement, J. M, a licensed professional 
counselor, reported that she had counseled the veteran and 
many other Vietnam veterans with PTSD for the past three 
years for both individual and group therapy.
   
In a June 2000 statement, P. J. C., M.D., stated that the 
veteran had and was seen by Goodlife, Inc. for both 
individual and group therapy and medication management for 
PTSD for the past two years.  The physician indicated that 
the veteran had a history of and continued to have 
flashbacks, nightmares, intrusive thoughts and explosions of 
anger.  The veteran had very high anxiety, a pronounced 
startle response, hyperalertness, chronic recurrent bouts of 
depression, at times with suicidal ideation, and chronic 
insomnia, which had not responded well to a variety of 
medications.  The physician opined that there were no signs 
of malingering and he believed that the veteran was 100 
percent disabled due to the severity of symptoms and the 
profound effect they had on the veteran's life despite 
psychotherapeutic and pharmacological interventions. 

The Board notes that while the veteran currently carries a 
history of several psychiatric diagnoses, the primary one at 
present and consistently for some time is and has been PTSD.  
When it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt, dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (per 
curiam).

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2000).  The 
veteran's PTSD is currently rated as 70 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
applicable rating criteria have been set forth above and will 
not be repeated here.  

The Board concludes, following thorough consideration of all 
the evidence of record, that the veteran's PTSD is productive 
of symptoms that have resulted in total occupational and 
social impairment, and therefore warrants an increased rating 
of 100 percent.  38 C.F.R. §§ 4.7, 4.125-4.130 (2000).  The 
need for a statement of reasons or bases, mandated by 38 
U.S.C.A. § 7104(d)(2) (West 1991), is particularly acute when 
evaluating the severity of mental disorders. Mitchem v. 
Brown, 9 Vet. App. 138, 140 (1996).

While the VA examiner in November 1998 indicated that the 
veteran's disability was in part due to his 
passive/aggressive personality and that the veteran's 
difficulty adjusting since he left the military had been 
mostly due to his temper and explosive behavior and that only 
part of his disability could be attributed to his PTSD, the 
examiner did not break out for rating purposes that part 
which was solely due to the veteran's PTSD.  The examiner 
indicated he would discuss the symptoms not attributed to 
PTSD; however, he did not disassociate those symptoms from 
the PTSD in such a way as to separate those symptoms for 
rating purposes.  As noted, Mittleider, supra, dictates that 
all signs and symptoms be attributed to the veteran's 
service-connected PTSD for rating purposes if they can not be 
separated.  Moreover, the Board notes that the November 1998 
examiner said that he based his opinion primarily on the 
veteran's attitude at the interview.  The Board gives greater 
weight, however, to the opinions of both non-VA and VA 
medical providers, who have been treating the veteran for 
several years for PTSD and have opined that the veteran is 
100 percent disabled due to the severity of his symptoms and 
the profound effect they had on the veteran's life despite 
psychotherapeutic and pharmacological interventions.  The 
impact of the veteran's psychiatric disorder on occupational 
and social functioning is further reflected by the findings 
of the VA field examiner.  The medical opinions have been 
echoed by those in the veteran's community, including the 
police chief and his only friend.  The Board concludes that 
the evidence supports a finding that the veteran's chronic 
PTSD more nearly approximates the criteria for an increased 
100 percent rating based on total occupational and social 
impairment, due to such symptoms as grossly inappropriate 
behavior and inability to establish and maintain effective 
relationships. 

At the time of the January 1998 VA examination, the veteran's 
GAF score was 44, while at the time of his November 1998 VA 
examination, his GAF score was estimated at 55.  The Board 
notes that his VA treating psychiatrist assigned the veteran 
a GAF score of 40 in July 1998 and GAF scores of 45 in 
outpatient treatment reports between October 1999 and March 
2000, indicating continued serious impairment.  The Board 
observes that a GAF score of 41-50 indicates serious symptoms 
and serious impairment in social, occupational, or school 
functioning (e.g., no friends), while a GAF score of 31 to 40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See DSM-IV. 

It is the judgment of the Board that the evidence supports an 
increased rating for the veteran's service-connected PTSD.  
The evidence shows that the veteran's PTSD causes total 
social and industrial inadaptability.  Accordingly, a 100 
percent schedular evaluation for PTSD is warranted.


Entitlement to a TDIU

As concluded above, the veteran's disability rating for his 
service connected PTSD is 100 percent.  Total disability 
based upon individual unemployability contemplates a 
schedular rating less than total.  38 C.F.R. § 4.16(a) 
(2000).  Since the veteran in this case is entitled to a 100 
percent schedular rating for his service-connected PTSD, he 
is not eligible for a TDIU evaluation.  See Vettese v. Brown, 
7 Vet App. 31 (1994) ("claim for TDIU presupposes that the 
rating for the condition is less than 100 percent"); Holland, 
supra.  In essence a TDIU rating is moot as the veteran is 
being assigned a total rating based on his service connected 
disability and both claims are considered to have been filed 
at the same time.  Therefore, as a matter of law, the 
veteran's claim for TDIU fails.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

 
ORDER

An increased 100 percent disability evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA benefits. 

The issue of entitlement to a total disability rating based 
on individual unemployability resulting from service-
connected disability is moot.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

